Citation Nr: 1222328	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  06-07 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for a compensable rating for bilateral hearing loss.

In March 2009, the Veteran testified before the Board at a hearing that was held at the RO.  In July 2009, the Board remanded the Veteran's claim for additional development.


FINDING OF FACT

The Veteran has withdrawn his appeal of the issue of entitlement to a compensable rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to a compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2)  (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(c) (2011). 

In March 2006, the Veteran submitted a substantive appeal perfecting his appeal as to the issue of entitlement to a compensable rating for bilateral hearing loss, as identified in the February 2006 statement of the case, and the October 2008 and August 2010 supplemental statements of the case. 

Thereafter, in written statements dated in May 2012, and as discussed during a telephone conference with an employee of the Board in May 2012, the Veteran's spouse payee and a veterans service officer requested withdrawal of the Veteran's appeal for a higher compensable rating for bilateral hearing loss.  The Board finds that the written statements indicating the intention to withdraw the Veteran's appeal as to the issue of entitlement to a compensable rating for bilateral hearing loss satisfy the requirements for the withdrawal of the substantive appeal. 

As the Veteran has withdrawn his appeal as to the issue of entitlement to a compensable rating for bilateral hearing loss, there remain no allegations of errors of fact or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the issue. 

Accordingly, the issue of entitlement to a compensable rating for bilateral hearing loss is dismissed.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2011). 


ORDER

The appeal concerning the issue of entitlement to a compensable rating for bilateral hearing loss is dismissed. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


